DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
Claims 1, 8 and all dependent claims 2-7, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because it is not clear what is meant by the term “solid-phase reaction” applicant’s specification does not provide a definition of the term. A Google search for the term “solid-phase reaction” did not provide any definition. The only definition provided by the internet Wikipedia search relates to solid-phase synthesis not “solid-phase reaction” stating: 
“In chemistry, solid-phase synthesis is a method in which molecules are covalently bound on a solid support material and synthesised step-by-step in a single reaction vessel utilising selective protecting group chemistry. Benefits compared with normal synthesis in a liquid state include:
High efficiency and throughput
Increased simplicity and speed
The reaction can be driven to completion and high yields through the use of excess reagent. In this method, building blocks are protected at all reactive functional groups. The order of functional group reactions can be controlled by the order of deprotection. This method is used for the synthesis of peptides,[1][2] deoxyribonucleic acid (DNA), ribonucleic acid (RNA), and other molecules that need to be synthesised in a certain alignment.[3] More recently, this method has also been used in combinatorial chemistry and other synthetic applications. The process was originally developed in the 1950s and 1960s by Robert Bruce Merrifield in order to synthesise peptide chains,[4] and which was the basis for his 1984 Nobel Prize in Chemistry.[5]
In the basic method of solid-phase synthesis, building blocks that have two functional groups are used. One of the functional groups of the building block is usually protected by a protective group. The starting material is a bead which binds to the building block. At first, this bead is added into the solution of the protected building block and stirred. After the reaction between the bead and the protected building block is completed, the solution is removed and the bead is washed. Then the protecting group is removed and the above steps are repeated. After all steps are finished, the synthesised compound is chemically cleaved from the bead”.
Note that “solid-phase reaction” does not have a narrow or even broad intrinsic definition. Applicant did not show direct evidence that any solid-phase reaction has occurred other than the abrading solid-phase reaction. In the specification applicant states [0036] Here, it is assumed that if no reaction has occurred between TiB.sub.2 and silicon carbide, the peak of a calcined product of a mixture of TiB.sub.2 and silicon carbide will be like a simple composite of the peak of a calcined product of silicon carbide alone and the peak of a calcined product of TiB.sub.2 alone.

For the purpose of this examination, the term “solid-phase reaction” is broadly interpreted as any reaction that occurs in solid-phase, including abrasion which is a reaction of wearing, grinding, or rubbing away by friction occurring in solid phase between the grains and the substrate in a polishing process.

Claim Rejections - 35 USC § 112
Claims 2-3, 9-10 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations of “a maximum diffraction peak intensity observed at a diffraction angle 20 in a range of 20 to 400 when a calcined product obtained by heating the abrasive grains alone or silicon carbide alone from 25°C to 1500°C is subjected to X-ray diffraction, decreases to equal to or less than a composite peak intensity of a calcined product of the abrasive grains alone and a calcined product of the silicon carbide alone at a diffraction angle 20 of the maximum diffraction peak intensity when a calcined product obtained by heating a mixture of the silicon a maximum diffraction peak intensity observed at a diffraction angle 20 in a range of 20 to 400 when -2- US_142309085v1_389576-00017 11/25/2019 11:56 AMa calcined product obtained by heating the abrasive grains alone or silicon carbide alone from 25°C to 10000C is subjected to X-ray diffraction, decreases to equal to or less than a composite peak intensity of a calcined product of the abrasive grains alone and a calcined product of the silicon carbide alone at a diffraction angle 20 of the maximum diffraction peak intensity when a calcined product obtained by heating a mixture of the silicon carbide and the abrasive grains at a weight ratio of 1:1 from 25°C to 10000C is subjected to X-ray diffraction” are indefinite because it is not clear if a “calcined product obtained by heating the abrasive grains alone or silicon carbide alone from 25°C to 1500°C” and “mixture of the silicon carbide and the abrasive grains at a weight ratio of 1:1 from 25°C to 1500°C” are required by the polishing method or are required in abrasive grains or not. The claimed method is completely silent about any calcination step required to perform the polishing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikenaka et al. (US 2006/0040593 A1).

Ikenaka teaches [0041] The material of the polishing surface plate 1 may not necessarily be a special material, and may be a material, such as cast iron, that is commonly employed for rough polishing using diamonds. It is desirable that the surface pressure at which the silicon carbide substrate 2 is pressed against the polishing surface plate 1 is 100 gf/cm.sup.2 to 200 gf/cm.sup.2, as shown in Table 1. When the surface pressure is higher than 200 gf/cm.sup.2, cracking tends to occur in the silicon carbide substrate 2, as shown in Table 1. [0022] In the above-described polishing process, it is preferable that an average particle size of the abrasive particles that are used in an initial step is larger than an average particle size of the abrasive particles that are used in a final step, and that the average particles size decreases gradually as the polishing process advances. This makes it possible to advance the polishing process gradually, from rough polishing to precision polishing.
It is noted that Ikenaka does not expressly recite the polishing plate is a pad.
and precision (mirror surface) polishing using a soft polishing pad are performed. Of these steps, precision polishing is the most important step, and known techniques, such as the polishing technique disclosed in JP 2001-508597A, that use a suspension containing abrasive diamond particles or SiO.sub.2 (colloidal silica) commonly are used for precision polishing at present. Similarly, rough polishing, which is a pre-treatment step for a final processed surface, is a step that is as important as precision polishing. If the substrate is in good state after rough polishing, then the processing time may be expected to be reduced in the final step.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Ikenaka by preforming precision (mirror surface) polishing using a soft polishing pad since Ikenaka discloses this step is known in the prior art. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The abrasion caused by the polishing boron carbide on the silicon carbide surface is a solid-phase reaction, in absence of any definition of the term “solid-phase reaction”

Regarding claim 2, it is noted that Ikenaka is silent about “a maximum diffraction peak intensity observed at a diffraction angle 20 in a range of 20 to 400 when a calcined product obtained by heating the abrasive grains alone or silicon carbide alone from 25°C to 1500°C is subjected to X-ray diffraction, decreases to equal to or less than a composite peak intensity of a calcined product of the abrasive grains alone and a calcined product of the silicon carbide alone at a diffraction angle 20 of the maximum diffraction peak intensity when a calcined product obtained by heating a mixture of the silicon carbide and the abrasive grains at a weight ratio of 1:1 from 25°C to 1500°C is subjected to X-ray diffraction” or “a maximum diffraction peak intensity observed at a diffraction angle 20 in a range of 20 to 400 when a calcined product obtained by heating the abrasive grains alone or silicon carbide alone from 25°C to 10000C is subjected to X-ray diffraction, decreases to equal to or less than a composite peak intensity of a calcined product of the abrasive grains alone and a calcined product of the silicon carbide alone at a diffraction angle 20 of the maximum diffraction peak intensity when a calcined product obtained by heating a mixture of the silicon carbide and the abrasive grains at a weight ratio of 1:1 from 25°C to 10000C is subjected to X-ray diffraction”.
However, since the only requirement from the polishing member, in applicant’s claim, it to polish, and since the boron carbide grains of Ikenaka do polish the exact same substrate using the exact same polishing member, then it is expected that a maximum diffraction peak intensity observed at a diffraction angle 20 in a range of 20 to 400 when a calcined product obtained by heating the abrasive grains alone or silicon carbide alone from 25°C to 1500°C is subjected to X-ray diffraction, decreases to equal to or less than a composite peak intensity of a calcined product of the abrasive grains alone and a calcined product of the silicon carbide alone at a diffraction angle 20 of the maximum diffraction peak intensity when a calcined product obtained by heating a mixture of the silicon carbide and the abrasive grains at a weight ratio of 1:1 from 25°C to 1500°C is subjected to X-ray diffraction or a 0C is subjected to X-ray diffraction, decreases to equal to or less than a composite peak intensity of a calcined product of the abrasive grains alone and a calcined product of the silicon carbide alone at a diffraction angle 20 of the maximum diffraction peak intensity when a calcined product obtained by heating a mixture of the silicon carbide and the abrasive grains at a weight ratio of 1:1 from 25°C to 10000C is subjected to X-ray diffraction also exists, if measured’ in the case of Ikenaka disclosure. Applicant did not claim anything specific about the desirability or otherwise of a maximum diffraction peak intensity observed at a diffraction angle 20 in a range of 20 to 400 when a calcined product obtained by heating the abrasive grains alone or silicon carbide alone from 25°C to 1500°C is subjected to X-ray diffraction, decreases to equal to or less than a composite peak intensity of a calcined product of the abrasive grains alone and a calcined product of the silicon carbide alone at a diffraction angle 20 of the maximum diffraction peak intensity when a calcined product obtained by heating a mixture of the silicon carbide and the abrasive grains at a weight ratio of 1:1 from 25°C to 1500°C is subjected to X-ray diffraction or a maximum diffraction peak intensity observed at a diffraction angle 20 in a range of 20 to 400 when -2- US_142309085v1_389576-00017 11/25/2019 11:56 AMa calcined product obtained by heating the abrasive grains alone or silicon carbide alone from 25°C to 10000C is subjected to X-ray diffraction, decreases to equal to or less than a composite peak intensity of a calcined product of the abrasive grains alone and a calcined product of the silicon carbide alone at a diffraction angle 20 of the maximum diffraction peak intensity when a calcined product obtained by heating a mixture of the silicon carbide and the abrasive grains at a weight ratio of 1:1 from 25°C to 10000C is subjected to X-ray diffraction. It appears that the applicant is adding a mental step limitation.


Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to select any particle size including 5 to 50 pm, because Ikenaka clearly teaches the abrasive size is a result effective variable effective in controlling removal rate and surface finish, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        
/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713